            Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 1 of 6




 1   TINA WOLFSON (SBN 174806)               COOLEY LLP
 2   twolfson@ahdootwolfson.com              MICHAEL G. RHODES (SBN 116127)
     THEODORE MAYA (SBN 223242)              (rhodesmg@cooley.com)
 3   tmaya@ahdootwolfson.com                 TRAVIS LEBLANC (SBN 251097)
     CHRISTOPHER STINER (SBN 276033)         (tleblanc@cooley.com)
 4   cstiner@ahdootwolfson.com               KATHLEEN R. HARTNETT (SBN 314267)
 5   RACHEL JOHNSON (SBN 331351)             (khartnett@cooley.com)
     rjohnson@ahdootwolfson.com              BENJAMIN H. KLEINE (SBN 257225)
 6   AHDOOT & WOLFSON, PC                    (bkleine@cooley.com)
     10728 Lindbrook Drive                   DANIELLE C. PIERRE (SBN 300567)
 7   Los Angeles, CA 90024                   (dpierre@cooley.com)
     Tel: (310) 474-9111                     JOSEPH D. MORNIN (SBN 307766)
 8
     Fax: (310) 474-8585                     (jmornin@cooley.com)
 9                                           EVAN G. SLOVAK (SBN 319409)
     MARK C. MOLUMPHY (SBN 168009)           (eslovak@cooley.com)
10                                           KELSEY R. SPECTOR (SBN 321488)
     mmolumphy@cpmlegal.com                  (kspector@cooley.com)
11   TYSON REDENBARGER (SBN 294424)
     tredenbarger@cpmlegal.com               101 California Street, 5th Floor
12   NOORJAHAN RAHMAN (SBN 330572)           San Francisco, California 94111-5800
     nrahman@cpmlegal.com                    Telephone:     +1 415 693 2000
13
     JULIA PENG (SBN 318396)                 Facsimile:     +1 415 693 2222
14   jpeng@cpmlegal.com
     COTCHETT, PITRE & McCARTHY LLP          Attorneys for Defendant Zoom Video
15   840 Malcolm Road, Suite 200             Communications, Inc.
16   Burlingame, CA 94010
     Telephone:   650.697.6000               Pursuant to L.R. 3-4(a), additional parties are
17   Facsimile:   650.697.0577               listed on the signature page.
18   Interim Co-Lead Class Counsel
19
                                UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
21
22                                          Master File No. 5:20-cv-02155-LHK

23                                          JOINT STIPULATION AND [PROPOSED]
     IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY           ORDER TO ALLOW PLAINTIFFS TO FILE
24                                          A FIRST AMENDED CONSOLIDATED
     LITIGATION
25                                          CLASS ACTION COMPLAINT

26                                          Judge:         Hon. Lucy H. Koh
                                            Courtroom:     8
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A FIRST
                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 2 of 6




 1   STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A FIRST
 2                    AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 3          WHEREAS, on May, 28, 2020, the Court granted a stipulation of the parties consolidating
 4   certain related actions under Federal Rule of Civil Procedure 42(a), setting a deadline for plaintiffs to
 5   file a consolidated complaint superseding all previously individually filed complaints no later than
 6
     thirty (30) days following entry of an order appointing interim class counsel, and setting a deadline
 7
     for defendants to answer, move or otherwise respond to the consolidated complaint no later than
 8
     forty-five (45) days following service of the consolidated complaint [Dkt. No. 62];
 9
            WHEREAS, on June 30, 2020, the Court entered an order appointing Interim Co-Lead
10
     Counsel and Plaintiffs’ Steering Committee [Dkt. No. 92];
11
            WHEREAS, on July 30, 2020, Plaintiffs Saint Paulus Lutheran Church, Heddi N. Cundle,
12
     Lisa T. Johnston, Therese Jimenez, M.F., Kristen Hartmann, Isabelle Gmerek, Oak Life Church,
13
     Stacey Simins, Caitlin Brice, and Cynthia Gormezano (collectively, “Plaintiffs”), filed their
14
15   Consolidated Amended Class Action Complaint against Defendant Zoom Video Communications

16   [Dkt. No. 114] (“Consolidated Amended Complaint,” which was the original Consolidated Class

17   Action Complaint and erroneously named “Amended”);

18          WHEREAS, on September 14, 2020, Zoom filed its Notice of Motion and Motion to Dismiss

19   the Consolidated Amended Complaint (“Motion to Dismiss”) [Dkt. No. 120];
20          WHEREAS, Plaintiffs’ deadline to respond to the Motion to Dismiss is October 14, 2020;
21          WHEREAS, the Motion to Dismiss is currently set for hearing on February 4, 2021;
22          WHEREAS, Plaintiffs and Zoom have met and conferred regarding issues related to the
23   Motion to Dismiss, and have agreed that in order to focus the legal issues presented to the Court, and
24   thereby conserve the parties’ and judicial resources, the best course is to allow Plaintiffs to file a First
25
     Amended Consolidated Class Action Complaint on or before October 28, 2020;
26
            NOW THEREFORE, Plaintiffs and Zoom through their respective counsel pursuant to
27
     Federal Rule of Civil Procedure 15(a)(2), and subject to the Court’s approval, hereby stipulate that:
28
                                           -1-
        JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   5:20-cv-02155-LHK
             Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 3 of 6




 1          1.     Zoom’s Motion to Dismiss is withdrawn without prejudice to Zoom to refiling;
 2          2.     Plaintiffs are allowed to file the First Amended Consolidated Class Action Complaint
 3   on or before October 28, 2020;
 4          3.     Zoom will answer, move or otherwise respond to the First Amended Consolidated
 5   Class Action Complaint no later than December 2, 2020;
 6
            4.     Plaintiffs will oppose any motion filed by Zoom in response to the First Consolidated
 7
     Amended Class Action Complaint no later than December 30, 2020;
 8
            5.     Zoom will file any reply in further support of any motion filed in response to the First
 9
     Amended Consolidated Class Action Complaint no later than January 21, 2021;
10
            6.     Hearing for any motion filed in response to the First Amended Consolidated Class
11
     Action Complaint is set for February 4, 2021.
12
            IT IS SO STIPULATED.
13
                                               Respectfully submitted,
14
15
16                                                   AHDOOT & WOLFSON, PC
             Dated: October 14, 2020
17                                                   By: /s/ Tina Wolfson
                                                       Tina Wolfson
18
                                                     COTCHETT, PITRE & MCCARTHY
19           Dated: October 14, 2020                 LLP
20                                                   By: /s/ Mark C. Molumphy
21                                                     Mark C. Molumphy

22                                                   Interim Co-Lead Class Counsel

23
24
25
26
27
28
                                           -2-
        JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   5:20-cv-02155-LHK
         Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 4 of 6




 1
 2
            Dated: October 14, 2020     COOLEY LLP
 3                                      MICHAEL G. RHODES (116127)
 4                                      TRAVIS LEBLANC (251097)
                                        KATHLEEN R. HARTNETT (314267)
 5                                      BENJAMIN H. KLEINE (257225)
                                        DANIELLE C. PIERRE (300567)
 6                                      JOSEPH D. MORNIN (307766)
                                        EVAN G. SLOVAK (319409)
 7                                      KELSEY R. SPECTOR (321488)
 8
 9
10                                      By: /s/ Michael G. Rhodes
                                            Michael G. Rhodes (116127)
11
                                        Attorneys for Defendant
12
                                       ZOOM VIDEO COMMUNICATIONS, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-
     JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A
             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                5:20-cv-02155-LHK
            Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 5 of 6




 1                                 [PROPOSED] ORDER
 2           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4
 5   Date: _________________      _________________________
                                  Hon. Lucy H. Koh
 6                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -4-
       JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A
               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 123 Filed 10/14/20 Page 6 of 6




 1                                       FILER ATTESTATION
 2          I, Christopher E. Stiner, am the ECF user whose identification and password are being used to
 3   file this Stipulation. I hereby attest that Michael G. Rhodes, Mark C. Molumphy, and Tina Wolfson
 4   has concurred in this filing.
 5
 6   DATED: October 14, 2020                            /s/ Christopher E. Stiner
                                                            Christopher E. Stiner
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -5-
        JOINT STIPULATION AND [PROPOSED] ORDER TO ALLOW PLAINTIFFS TO FILE A
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   5:20-cv-02155-LHK
